Title: To Benjamin Franklin from Cabanis, 10 May 1780
From: Cabanis, Pierre-Jean-Georges
To: Franklin, Benjamin


a Brive bas Limousin Route de toulouze Le 10 may 1780
Mon pere qui me parle bien souvent de vous, Monsieur, ne Connait qu’une très petite partie de vos ouvrages, et voudrait avoir des Détails sur La Construction des Conducteurs pour garantir Les maisons de La foudre, et sur celle des para-tonnerre dont Les personnes se servent en Amérique. Je prends la Liberté de m’adresser à vous pour cela. Il m’est égal que Les details que vous m’envoyerez, soient écrits en français ou en Anglais: Ce que je desire C’est que vous ne perdiez pas beaucoup de tems à Les Ecrire, et que si vous avez des feuilles imprimées de La partie de vos ouvrages où ils se trouvent, vous me Les fassiez passer tout simplement. Si j’avais pensé que tous vos écrits traduits en français, ne fussent pas dans nos provinces, je Les aurais portés avec moi, et je ne vous importunerais pas aujourdhuy. Leur réputation et La votre surtout, y sont au moins bien répandues et bien établies: j’ose Croire que vous ne doutez pas du plaisir que j’ai à entendre tout Le bien qu’on y dit de vous, et à voir L’interet qu’on prend à La cause de La Liberté que vous défendez. Ayez la bonté de parler quelques fois de moi avec notre dame et avec nos amis D’Auteuil: je parle souvent de vous tous, et j’y pense encor plus. Je ferais ma Lettre bien plus Longue si je n’ecoutais que Le plaisir que j’ai à m’entretenir avec vous: mais vos momens sont précieux, et je dois Les respecter. Faites accepter à mr. votre petit fils et acceptez vous-même Les sentimens Distingués D’estime et d’attachement avec Lesquels je suis, Monsieur, Votre très humble & très obeissant serviteur
Cabanis fils
a Mr. franklin
 
Notation: Cabanis fils, Brive 10 May 1780.
